Name: Commission Regulation (EU) 2015/1906 of 22 October 2015 amending Regulation (EC) No 282/2008 on recycled plastic materials and articles intended to come into contact with foods (Text with EEA relevance)
 Type: Regulation
 Subject Matter: marketing;  consumption;  foodstuff;  health;  chemistry;  environmental policy;  industrial structures and policy
 Date Published: nan

 23.10.2015 EN Official Journal of the European Union L 278/11 COMMISSION REGULATION (EU) 2015/1906 of 22 October 2015 amending Regulation (EC) No 282/2008 on recycled plastic materials and articles intended to come into contact with foods (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 1935/2004 of the European Parliament and of the Council of 27 October 2004 on materials and articles intended to come into contact with food and repealing Directives 80/590/EEC and 89/109/EEC (1), and in particular Article 5(1)(n) thereof, Whereas: (1) Recital 20 of Commission Regulation (EC) No 282/2008 (2) states that decisions to authorise plastic recycling processes should be adopted in accordance with the regulatory procedure described in Article 23(2) of Regulation (EC) No 1935/2004. (2) Article 6 of Regulation (EC) No 282/2008 which is concerned with such decisions refers in its paragraph 1 to Article 11(3) of Regulation (EC) No 1935/2004. (3) When Regulation (EC) No 282/2008 was adopted, both Articles 11(3) and 23(2) of Regulation (EC) No 1935/2004 referred to the regulatory procedure established in Article 5 of Council Decision 1999/468/EC (3). (4) Article 11(3) of Regulation (EC) No 1935/2004 was amended by Regulation (EC) No 596/2009 of the European Parliament and of the Council (4) to introduce the regulatory procedure with scrutiny established in Article 5a of Decision 1999/468/EC by referring to a newly inserted Article 23(4) in Regulation (EC) No 1935/2004. (5) Given that the authorisation of a plastic recycling process is an act of individual scope designed to implement Article 5(1)(n) of Regulation (EC) No 1935/2004 and that precise criteria governing the authorisation are set out in Article 4 of Regulation (EC) No 282/2008, the regulatory procedure to which Article 23(2) of Regulation (EC) No 1935/2004 refers, should apply. However, the regulatory procedure does not exist any more since Decision 1999/468/EC has been replaced by Regulation (EU) No 182/2011 of the European Parliament and of the Council (5). Under Regulation (EU) No 182/2011, the examination procedure is the appropriate procedure for authorisation of plastic recycling processes. (6) The reference to the adoption procedure in Regulation (EC) No 282/2008 should be adapted. (7) Regulation (EC) No 282/2008 should therefore be amended accordingly. (8) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS REGULATION: Article 1 Article 6(1) of Regulation (EC) No 282/2008 is replaced by the following: 1. The Commission shall adopt a Decision addressed to the applicant granting or refusing authorisation of the recycling process. Article 5 of Regulation (EU) No 182/2011 of the European Parliament and of the Council (6) shall apply. The Commission shall be assisted by the Standing Committee on Plants, Animals, Food and Feed established by Article 58(1) of Regulation (EC) No 178/2002 of the European Parliament and of the Council (7). That Committee shall be a committee within the meaning of Regulation (EU) No 182/2011. Article 2 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 October 2015. For the Commission The President Jean-Claude JUNCKER (1) OJ L 338, 13.11.2004, p. 4. (2) Commission Regulation (EC) No 282/2008 of 27 March 2008 on recycled plastic materials and articles intended to come into contact with foods and amending Regulation (EC) No 2023/2006 (OJ L 86, 28.3.2008, p. 9). (3) Council Decision 1999/468/EC of 28 June 1999 laying down the procedures for the exercise of implementing powers conferred on the Commission (OJ L 184, 17.7.1999, p. 23). (4) Regulation (EC) No 596/2009 of the European Parliament and of the Council of 18 June 2009 adapting a number of instruments subject to the procedure referred to in Article 251 of the Treaty to Council Decision 1999/468/EC with regard to the regulatory procedure with scrutiny. Adaptation to the regulatory procedure with scrutiny  Part Four (OJ L 188, 18.7.2009, p. 14). (5) Regulation (EU) No 182/2011 of the European Parliament and of the Council of 16 February 2011 laying down the rules and general principles concerning mechanisms for control by Member States of the Commission's exercise of implementing powers (OJ L 55, 28.2.2011, p. 13).